VOYA LETTERHEAD U.S. LEGAL / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM April 23, 2015 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 Prospectus Title: Voya Preferred Advantage Variable Annuity File Nos.: 333-202174 and 811-05626 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Voya Insurance and Annuity Company, as registrant, and Directed Services LLC, as principal underwriter, hereby respectfully request that the effective date of this registration statement be accelerated to May 1, 2015. Very truly yours, /s/ J. Neil McMurdie J. Neil McMurdie RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo
